          Case 1:18-cv-02849-ELH Document 4 Filed 11/13/18 Page 1 of 1



                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MARYLAND


 STATE OF MARYLAND,

        Plaintiff,

 v.                                                     Civil Action No. 18-cv-2849 (ELH)

 UNITED STATES DEPARTMENT OF
 JUSTICE et al.,

        Defendants.



                               NOTICE OF APPEARANCE


       TO THE CLERK OF THE COURT:

       Please enter the appearance of Tamra T. Moore as counsel on behalf of Defendants in the

above-captioned matter.

Dated: November 13, 2018                    Respectfully submitted,


                                            JOSEPH H. HUNT
                                            Assistant Attorney General
                                            Civil Division

                                            BRETT A. SHUMATE
                                            Deputy Assistant Attorney General

                                            JEAN LIN
                                            Acting Deputy Director

                                            /s/ Tamra T. Moore
                                            TAMRA T. MOORE
                                            Senior Counsel
                                            United States Department of Justice
                                            Civil Division, Federal Programs Branch
                                            Tel: (202) 305-8628
                                            Email: Tamra.Moore@usdoj.gov
